El Juez Pbesidente Se. Heenández,
emitió la opinión del tribunal.
En la denuncia se imputa a la acusada el delito de in-fracción a la sección 15 de la Ley de Pesas y Medidas apro-bada en agosto 18, 1913, consistente en vender pan cuyo peso por bollo había de ser una libra avoirdupois, teniendo un promedio de 16 gramos y 8 décimas de gramo (16.8) de me-nos por bollo, siendo esto mayor que la tolerancia concedida por el Jefe del Negociado de Pesas y Medidas.
■ La Corte de Distrito de Guayama, que conoció del juicio *1039en grado de apelación, declaró a la acnsada culpable por sentencia de 21 de mayo de 1920 y le impuso $1 de multa con las costas, porque de acuerdo con los reglamentos apli-cables al caso, en cantidades menores de 25 bollos se concede una tolerancia de quince gramos por cada bollo de pan, y de la prueba practicada aparece que en los trece bollos ocupados existía una falta de peso de cuatro décimas de gramo por bollo, que en los trece bollos asciende a una falta de peso de 5.20.
La Ley No. 13, aprobada en 12 de abril de 1917, para reglamentar el peso de los bollos de pan que se vendan u ofrezcan en venta en Puerto Eico y para otros fines, dispone en su sección 2a. que el Jefe del Negociado de Pesas y Me-didas establecerá aquellas variaciones o tolerancias razona-bles que tanto por exceso como por defecto puedan ser apli-cables ai peso indicado de los bollos.
No ban venido al juicio como prueba los reglamentos a que se refiere el juez inferior en su sentencia para conocer cuál sea la tolerancia de falta de peso permitida por el Ne-gociado de Pesas y Medidas en cantidades menores de 25 bollos.
Ni la corte inferior ni esta corte pueden tomar conoci-miento judicial de dichos reglamentos, los cuales habrían de servir de base tanto para justificar la denuncia como la sen-tencia pronunciada. No hubo por tanto la debida prueba para declarar culpable y condenar a la acusada apelante. El Pueblo v. Cuadrado, 27 D. P. R. 840.
Procede revocar la sentencia apelada y absolver a la apelante.
- Revocada la sentencia apelada.
Jueces concurrentes: Sres. Asociados Wolf, del Toro, Aldrey y Hutchison.